Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 03/18/2022.
Acknowledgment is made of applicant’s claim for priority of application JP 2021-047325 filed in Japan on 03/22/2021.
Claims 1-12 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. US 2019/0157304 in view of Maede US 2017/0336898, Ito et al. US 2015/0060832 and Nomura et al. US 2013/0235294.
Claim 1: Miyamoto et al. disclose a display device comprising 
(Fig. 9) a first substrate SUB1, a second substrate SUB2 facing the first substrate, and a liquid crystal layer LC located between the first substrate and the second substrate [0067-0071], 
wherein the first substrate SUB1 comprises: (Fig. 7) a scanning line G2 extending in a first direction (X-direction); a first signal line S5 extending in a second direction (Y-direction) intersecting the first direction; 
(Figs. 9, 11) a first insulating film 14 covering the first signal line S4/S5/S6; 
a first metal line ML4/ML5/ML6 disposed on the first insulating film 14 and extending in a manner overlapping the first signal line S4/S5/S6; 
(Fig. 11) an island-shaped metal electrode BE2 (island-shaped first connection electrode) [0077] disposed on the first insulating film 14 and formed by the same material as the first metal line ML4 (first connection electrodes BE2 and BE3 are formed of the same material as that of the metal lines ML4/ML5/ML6) [0083]; 
a second insulating film 15 covering the first metal line ML4 and the metal electrode BE2/BE3; and 
(Fig. 9) a common electrode CE disposed on the second insulating film 15,
the second insulating film 15 comprises: 
(Fig. 9) a band-shaped first thick film portion 15 (horizontal insulating strip 15 , i.e., band-shaped structure) extending in the first direction (X-direction) and 
(Fig. 11) second insulating film 15 overlapping the scanning line S4/S5/S6 and the metal electrode BE2/BE3;
(Fig. 9) second insulating film 15 overlapping the first metal line ML5/ML6 and the common electrode CE 
 (Fig. 10) a first contact hole CN1 (left contact hole CN1) penetrating the first thick film portion (15) to the metal electrode BE1 (first connection electrode BE1, blue pixel PB1, make contact to the metal electrode BE1) [0076]; and 
(Fig. 11) a second contact hole CN2 (middle contact hole CN2, Fig. 10) penetrating the second thick film portion (15) to the first metal line BE2 (first connection electrode BE2, red pixel PR1) [0077], 
(Fig. 1) the second substrate SUB2 comprises a spacer SP1/SP2/SP3/SP4 (located in the non-display portion NDA, on the second substrate SUB2) [0026] that protrudes toward the first substrate SUB1.
except
second insulating film comprises an island-shaped second thick film portion overlapping the first metal line,
a first thickness of the first thick film portion and a second thickness of the second thick film portion are larger than a film thickness of the second insulating film between the first thick film portion and the second thick film portion,
the second substrate comprises a spacer that protrudes toward the first substrate and overlaps the first thick film portion.
However Maede teaches
(Fig. 8c) first metal line M3 includes an island-shaped second thick film portion M31 and contact hole CHb (the metallic wiring line M3 includes an expanded portion M31 in a position which overlaps the contact hole CHb) [0072], and in (Fig. 5) second insulating film 15 overlapping the island-shaped second thick film portion M3/CHb (Contact holes CHa, CHb and CHc are formed in the fifth insulating film 15) [0055]; thus to a person versed in the art the combination Miyamoto/Maede is obvious to the claimed limitation.
Ito et al. teach
(Fig. 4) a first thickness of the first thick film portion 154/150 (protrusions of third insulating layer 154 over first insulating layer 150) [0067] and a second thickness of the second thick film portion 152/150 (protrusion of second insulating layer 152 over first insulating layer 150) [0047] are larger than a film thickness of the second insulating film 150 between the first thick film portion 154/150 and the second thick film portion 152/150 (at the lower planar section of organic EL layer 162) [0048];
And Nomura et al. teach
(Fig. 5) the second substrate 30 comprises a spacer 74 that protrudes toward the first substrate 20 and overlaps the first thick film portion 67 [0075].
It would have been obvious to one of ordinary skill in the art to modify Miyamoto's invention with Maede's structure in order to provide improved display quality, as taught by Maede [0056]; with Ito's structure in order to provide improved light utilization factor, as taught by Ito [0069]; and with Nomura’s structure in order to provide improved reliability, as taught by Nomura [0015];

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 3:
Ito et al. teach
(Fig. 4) the first thickness 154/150 (protrusions of third insulating layer 154 over first insulating layer 150) [0067] and the second thickness 152/150 (protrusion of second insulating layer 152 over first insulating layer 150) [0047] are equal to each other.

Claims 7, 8: 
Nomura et al. teach
Claim 7: (Fig. 5) the spacer 74 is separated from the first substrate 21 (spacer 74 is separated from the first substrate 21 at a position where it does not overlap with the first thick film portion 67) [0075].
Claim 8: (Fig. 5) the spacer 74 abuts the first substrate 21 (spacer 74 abuts the first substrate 21 where it is partially overlapped with the first thick film portion 67) [0075].

Claim 11:
Maede teaches
(Fig. 8) the first metal line M3 includes a first portion M3 extending in the second direction (Y-direction) and a second portion M31 having a width W31 larger than a width W3 of the first portion (M3) in the first direction, and 
(Figs. 3, 5) the second thick film portion 15 (insulating film) overlaps with the second portion M31/M3.

Claim 12: Miyamoto et al. disclose
(Fig. 9) the first insulating film 14 and the second insulating film 15 are formed by an organic insulating material (insulating films 14 and 15 is an organic insulating film formed of an organic insulating material such as acrylic resin) [0065].

Allowable Subject Matter
Claims 2, 4-6, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 2 is the inclusion of the limitation 
“…a transparent electrode disposed on the second insulating film and formed by the same material as the common electrode; a third insulating film covering the common electrode and the transparent electrode; and a pixel electrode disposed on the third insulating film, wherein the transparent electrode is in contact with the metal electrode via the first contact hole, the common electrode is in contact with the first metal line via the second contact hole, and the pixel electrode is in contact with the transparent electrode via a third contact hole formed in the third insulating film.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1.
The primary reason for the allowance of the dependent claim 4 is the inclusion of the limitation 
“…a light-shielding layer including a first light- shielding portion overlapping the first thick film portion and extending in the first direction, and a second light-shielding portion overlapping the first metal line and extending in the second direction, wherein the second thick film portion overlaps with the second light-shielding portion, and a width along the second direction of the first light-shielding portion is larger than a width along the second direction of the first thick film portion.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 5 and 6 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the dependent claim 9 is the inclusion of the limitation 
“…a second signal line extending in the second direction and covered by the first insulating film; and a first dummy line and a second dummy line disposed between the first insulating film and the second insulating film and extending in a manner overlapping the second signal line, wherein the second insulating film comprises an island- shaped third thick film portion located between the first dummy line and the second dummy line, and a dummy contact hole penetrating the third thick film portion to the first insulating film, a third thickness of the third thick film portion is larger than a film thickness of the second insulating film between the first thick film portion and the second thick film portion, and the common electrode is in contact with the first insulating film in the dummy contact hole.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1.
The primary reason for the allowance of the dependent claim 10 is the inclusion of the limitation 
“…a second metal line disposed between the first insulating film and the second insulating film and extending in the second direction, wherein the second insulating film comprises an island- shaped fourth thick film portion overlapping the second metal line and the common electrode, a fourth thickness of the fourth thick film portion is larger than a film thickness of the second insulating film between the first thick film portion and the second thick film portion, and the common electrode and the second metal line are separated from each other in an entire area of the fourth thick film portion.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1.
Miyamoto et al. US 2019/0157304, Maede US 2017/0336898, Ito et al. US 2015/0060832 and Nomura et al. US 2013/0235294 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871